Order entered December 16, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01180-CV

                                         IN RE M.A.A.

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                              Trial Court Cause No. 01-09-843

                                           ORDER
                            Before Justices Lang, Brown, and Whitehill

       The Court has before it appellant Sherry Rhodes’ December 12, 2016 motion to

reconsider our November 15, 2016 order denying her request for a second extension of time to

file a motion for rehearing. We GRANT Sherry Rhodes’ motion to reconsider, WITHDRAW

our November 15, 2016 order, GRANT Rhodes’ motion requesting a second extension of time

to file a motion for rehearing, and ORDER the motion for rehearing she tendered on November

10, 2016 filed as of that date.


       We DENY Rhodes’ motion for rehearing.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE